      Case 1:19-cv-04749-VEC-SDA Document 117 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 5/8/2020
 HAHA Global, Inc., et al.,

                                 Plaintiffs,
                                                                  1:19-cv-04749 (VEC) (SDA)
                     -against-
                                                                  ORDER
 Barclays et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

        Upon the Court’s review of the arguments raised by Barclays regarding the plausibility of

the factual allegations in the Amended Complaint and the authenticity of the documents

attached to Plaintiffs’ opposition papers (see Barclays’ Reply Mem., ECF No. 116, at 2-3, 7-9), the

Court has serious concerns about the bona fides of Plaintiffs’ claims. Accordingly, it is hereby

Ordered that, no later than Wednesday, May 20, 2020, Plaintiffs shall file a sur-reply addressing

Barclays’ arguments. In addition, Plaintiffs shall re-file the relevant exhibits in a single filing as

attachments to an appropriate declaration by counsel attesting to the authenticity of such

exhibits.

        Plaintiffs’ counsel is reminded that, pursuant to Federal Rule of Civil Procedure 11, “[b]y

presenting to the court a pleading, written motion, or other paper--whether by signing, filing,

submitting, or later advocating it--an attorney . . . certifies that to the best of the person's

knowledge, information, and belief, formed after an inquiry reasonable under the circumstances

. . . the factual contentions have evidentiary support or, if specifically so identified, will likely have

evidentiary support after a reasonable opportunity for further investigation or discovery[.]” Fed.
      Case 1:19-cv-04749-VEC-SDA Document 117 Filed 05/08/20 Page 2 of 2



R. Civ. P. 11(b). A violation of Rule 11 may result in the imposition of sanctions against Plaintiffs

and their counsel. See Fed. R. Civ. P. 11(c).

       Plaintiffs sur-reply also shall address whether Plaintiffs intend to pursue any claims other

than for breach of contract and breach of fiduciary duty, which are the only claims addressed in

Plaintiffs’ opposition to the pending motions to dismiss. See, e.g., Levers v. Mount St. Mary Coll.,

No. 19-CV-10458 (DLC), 2020 WL 1922645, at *1 n.1 (S.D.N.Y. Apr. 21, 2020) (claim not addressed

in opposition to motion to dismiss deemed abandoned); see also Brandon v. City of New York,

705 F. Supp. 2d 261, 268 (S.D.N.Y. 2010) (same) (citing cases).

SO ORDERED.

DATED:         New York, New York
               May 8, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
